Exhibit 10.6

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this “Pledge Agreement”), dated as
of October 24, 2008, is by and among Transmeridian Exploration Incorporated, a
Delaware corporation (“Pledgor”), The Bank of New York Mellon (formerly known as
The Bank of New York), in its capacity as Collateral Agent for the benefit of
the Secured Parties referred to below (in such capacity, the “Collateral
Agent”), The Bank of New York Mellon, in its capacity as trustee under the
Original Indenture referred to below (in such capacity, the “Original Trustee”),
and The Bank of New York Mellon, in its capacity as trustee under the New
Indenture referred to below (in such capacity, the “New Trustee”).

RECITALS

WHEREAS, Pledgor, the Collateral Agent and the Original Trustee are parties to
that certain Pledge Agreement, dated as of December 12, 2005, as amended by
Amendment No. 1 to the Pledge Agreement, dated as of May 26, 2006 (the “Existing
Pledge Agreement”), pledging all Capital Stock held by Pledgor in each of
Transmeridian Exploration Inc., an international business company incorporated
under the laws of the British Virgin Islands (the “Issuer”), and TMEI Operating,
Inc., a Texas corporation (“TMEI”), each a wholly-owned subsidiary of Pledgor;

WHEREAS, pursuant to that certain Indenture, dated as of December 12, 2005, as
amended by the First, Second and Third Supplemental Indentures thereto, dated as
of December 22, 2005, May 24, 2006 and the date hereof, respectively, by and
among the Issuer, the Original Trustee, Pledgor, as a Guarantor, and the other
Guarantors from time to time party thereto (as amended by the First and Second
Supplemental Indentures thereto, the “Existing Indenture” and, as further
amended by the Third Supplemental Indenture thereto and as further amended,
restated, supplemented or otherwise modified from time to time, the “Original
Indenture”), Issuer has issued an aggregate $290 million principal amount of its
senior secured notes due 2010 (the “Original Notes”);

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof, by and
among the Issuer, the New Trustee, Pledgor, as a Guarantor, and the other
Guarantors from time to time party thereto (as amended, restated, supplemented
or otherwise modified from time to time, the “New Indenture” and, together with
the Original Indenture, the “Indentures”), Issuer will issue its senior secured
notes due 2010 (the “New Notes” and, together with the Original Notes, the
“Notes”) in exchange for all or a portion of the Original Notes;

WHEREAS, pursuant to the terms of the Original Indenture, the Original Notes and
the Issuer’s payment obligations under the Original Indenture, including
obligations to the Original Trustee, will continue to be secured, in part, by a
full and unconditional guarantee by Pledgor (the “Original Guarantee”) and, in
turn, the Original Guarantee will (a) continue to be secured by a pledge of all
of the Capital Stock held by Pledgor in the Issuer and TMEI and by a pledge of
all of the Capital Stock directly held by Pledgor in any other existing or
future Restricted Subsidiary and (b) be further secured by a pledge of all
existing and future intercompany indebtedness owed to Pledgor by the Issuer or
any other Restricted Subsidiary;

WHEREAS, pursuant to the terms of the New Indenture, the New Notes and the
Issuer’s payment obligations under the New Indenture, including obligations to
the New Trustee, will be secured, in part, by a full and unconditional guarantee
by Pledgor (the “New Guarantee”) and, in turn, the New Guarantee will be secured
by (a) a pledge of all of the Capital Stock held by Pledgor in the Issuer and
TMEI and by a pledge of all of the Capital Stock directly held by Pledgor in any
other existing or future Restricted Subsidiary and (b) a pledge of all existing
and future intercompany indebtedness owed to Pledgor by the Issuer or any other
Restricted Subsidiary;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the terms of the Original Indenture and the New Indenture,
Pledgor shall have granted the security interests in the Pledged Collateral (as
defined below) contemplated under this Pledge Agreement in favor of the
Collateral Agent for the ratable benefit of the holders of the Original Notes,
the holders of the New Notes, the Original Trustee, the New Trustee and the
Collateral Agent (collectively, the “Secured Parties”) to secure the Secured
Obligations (as defined below);

WHEREAS, pursuant to the Offering Memorandum and Consent Solicitation Statement,
dated July 23, 2008 (as supplemented by the supplement thereto dated
September 23, 2008, the “Solicitation Statement”), of Pledgor and the Issuer,
the Issuer has solicited consents of the holders of the Original Notes to
authorize certain amendments to the Existing Indenture and to the Security
Documents (as defined in the Existing Indenture), including the Existing Pledge
Agreement, and, in connection therewith, the Issuer has obtained the written
consent of the holders of the requisite “outstanding” (as defined in the
Existing Indenture) principal amount of the Original Notes consenting to the
substance of the amendment and restatement in its entirety of the Existing
Pledge Agreement as set forth herein, evidence of which that is satisfactory to
the Original Trustee having been filed therewith;

WHEREAS, pursuant to Sections 9.6 and 12.4 of the Existing Indenture, the
Original Trustee has received an officer’s certificate and an opinion of counsel
as to the matters specified therein; and

WHEREAS, Pledgor, the Collateral Agent, the Original Trustee and the New Trustee
have each agreed to enter into this Pledge Agreement pursuant to the terms of
the Original Indenture and the New Indenture to amend and restate the Existing
Pledge Agreement (a) to provide that the security interests granted by Pledgor
in the Pledged Collateral in favor of the Collateral Agent shall be granted for
the ratable benefit of the Secured Parties to secure, among other things, the
obligations of Pledgor under each of the Indentures and (b) to make the other
modifications to the Existing Pledge Agreement set forth herein.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. The following terms that are defined in the Uniform Commercial
Code from time to time in effect in the State of New York (the “UCC”) are used
herein as so defined: Certificated Security, Control, Entitlement Order,
Financial Asset, Instrument (as defined in Section 9-102(47) of the UCC),
Investment Company Security, Securities Account, Security, Security Entitlement,
Securities Intermediary and Uncertificated Security. As used herein, the
following terms shall have the meanings ascribed to such terms in each of the
Indentures (and for greater certainty, shall be inclusive of all such meanings):
“Capital Stock”, “Guarantor”, “Lien”, “Permitted Lien”, “Person” and “Restricted
Subsidiary”.

2. Pledge and Grant of Security Interest. Subject to the terms and conditions of
this Pledge Agreement and to secure the performance of the Secured Obligations,
Pledgor hereby pledges and grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a continuing security interest in any and all
right, title and interest of Pledgor in and to the following, whether now owned
or existing or owned, acquired, or arising hereafter (collectively, the “Pledged
Collateral”):

(a) Pledged Capital Stock. All of the issued and outstanding Capital Stock
directly owned by Pledgor of each Person set forth on Schedule 2(a) attached
hereto (collectively, together with the Capital Stock and other interests
described in clauses (A) and (B) of this Section 2(a) and in Section 2(c) below,
the “Pledged Capital Stock”), including, but not limited to, the following:

(A) all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Capital Stock, or representing a
distribution or

 

2



--------------------------------------------------------------------------------

return of capital upon or in respect of the Pledged Capital Stock, or resulting
from a stock split, revision, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder of, or
otherwise in respect of, the Pledged Capital Stock; and

(B) without affecting the obligations of Pledgor under any provision prohibiting
such action hereunder or under either Indenture, in the event of any
consolidation or merger involving the issuer of any Pledged Capital Stock and in
which such issuer is not the surviving entity, all shares of each class of the
Capital Stock of the successor entity formed by or resulting from such
consolidation or merger.

(b) Pledged Debt. All of the existing and future indebtedness owed to Pledgor by
any Restricted Subsidiary, including all indebtedness listed on Schedule 2(b)
hereto and issued by the obligors named therein, and any future indebtedness
owed to Pledgor by any obligor listed on Schedule 2(b) hereto (collectively,
together with the other interests described in clauses (A) and (B) of this
Section 2(b), the “Pledged Debt”), including, but not limited to, the following:

(A) the instruments, if any, evidencing the Pledged Debt, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Debt; and

(B) all additional indebtedness from time to time owed to Pledgor by any obligor
listed on Schedule 2(b) or any other Restricted Subsidiary and the instruments,
if any, evidencing such indebtedness, and all interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such indebtedness, in each case
whether or not reflected on Schedule 2(b) and whether or not Schedule 2(b) is
amended to refer to such additional indebtedness.

(c) Additional Interests. Any and all other Capital Stock or other equity
interests directly owned by Pledgor in the Issuer, TMEI or any other existing or
future Restricted Subsidiary, whether or not reflected on Schedule 2(a) and
whether or not Schedule 2(a) is amended to refer to such additional interests.

(d) Proceeds. All proceeds and products of the foregoing, however and whenever
acquired and in whatever form, subject to Section 10(e).

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that Pledgor may from time to time hereafter pledge and
deliver additional shares of Capital Stock or other equity interests, or
additional indebtedness or instruments evidencing indebtedness, to the
Collateral Agent as collateral security for the Secured Obligations. Upon such
pledge and delivery to the Collateral Agent, such additional shares of Capital
Stock or other equity interests, or indebtedness or debt instruments, as the
case may be, shall be deemed to be part of the Pledged Collateral and shall be
subject to the terms of this Pledge Agreement whether or not Schedule 2(a) or
Schedule 2(b) is amended to refer to such additional shares, interests,
indebtedness or instruments.

The parties agree that the pledge and security interests granted pursuant to the
Existing Pledge Agreement shall continue without any diminution thereof and
shall remain in full force and effect on and after the date hereof, except as
specifically modified by the terms hereof.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of Pledgor constitutes continuing collateral security for all
of the following, whether now existing or hereafter incurred (the “Secured
Obligations”): (a) the Original Guarantee and the payment and performance by
Pledgor of all obligations under the Original Guarantee; (b) the New Guarantee
and the payment and performance by Pledgor of all obligations under the New
Guarantee; (c) all expenses and charges, legal and otherwise, incurred by the
Collateral Agent, the Original

 

3



--------------------------------------------------------------------------------

Trustee and/or the holders of the Original Notes in enforcing the Original
Guarantee or in realizing on or protecting any security therefor, including
without limitation the security granted hereunder; and (d) all expenses and
charges, legal and otherwise, incurred by the Collateral Agent, the New Trustee
and/or the holders of the New Notes in enforcing the New Guarantee or in
realizing on or protecting any security therefor, including without limitation
the security granted hereunder.

4. Delivery of the Pledged Collateral; Perfection of Security Interest. Pledgor
hereby agrees that:

(a) Delivery of Certificates and Instruments. Pledgor shall deliver as security
to the Collateral Agent, (i) simultaneously with or prior to the amendments to
the Existing Pledge Agreement effected by this Pledge Agreement becoming
operative, (A) all certificates representing the Pledged Capital Stock owned by
Pledgor and (B) all instruments representing or evidencing the Pledged Debt
(excluding, unless an Event of Default (as defined below) has occurred and is
continuing and the Collateral Agent has requested such delivery, Pledged Debt in
an aggregate principal amount not in excess of $100,000), in each case together
with the delivery of signed, undated instruments of transfer for the Pledged
Collateral to the Collateral Agent or its designee; and (ii) promptly upon the
receipt thereof by or on behalf of Pledgor, all other certificates and
instruments constituting Pledged Collateral owned by Pledgor (except, in the
case of Pledged Debt, unless an Event of Default has occurred and is continuing
and the Collateral Agent has requested such delivery, instruments representing
Pledged Debt in an aggregate principal amount not in excess of $100,000). Prior
to delivery to the Collateral Agent, all such certificates and instruments
constituting Pledged Collateral of Pledgor shall be held in trust by Pledgor for
the benefit of the Collateral Agent pursuant hereto. All such certificates and
instruments shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, in forms reasonably acceptable to the Collateral Agent.

(b) Additional Securities. If Pledgor shall receive by virtue of its being or
having been the owner of any Pledged Collateral, any (i) certificate, including,
without limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares of Capital Stock, stock
splits, spin-off or split-off, promissory notes or other instruments;
(ii) option or right, whether as an addition to, substitution for, or an
exchange for, any Pledged Collateral or otherwise; (iii) dividends payable in
Capital Stock; or (iv) distributions of Capital Stock or other equity interests
in connection with a partial or total liquidation, dissolution or reduction of
capital, capital surplus or paid-in surplus, then Pledgor shall receive such
certificate, instrument, option, right or distribution in trust for the benefit
of the Collateral Agent, shall segregate it from Pledgor’s other property and
shall deliver it forthwith to the Collateral Agent, for the ratable benefit of
the Secured Parties entitled thereto, in the exact form received accompanied by
duly executed instruments of transfer or assignment in blank, in forms
reasonably acceptable to the Collateral Agent, to be held by the Collateral
Agent as Pledged Collateral and as further collateral security for the Secured
Obligations.

(c) Financing Statements; Other Perfection Actions. Pledgor hereby agrees to
prepare and file such financing statements (including continuation statements)
or amendments thereof or supplements thereto or other instruments as are
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC that specifically describes the
Pledged Collateral in such manner as is necessary or advisable. Pledgor shall
also execute and deliver to the Collateral Agent and/or file such agreements,
assignments or instruments (including affidavits, notices, reaffirmations,
amendments and restatements of existing documents and, subject to the terms of
each Indenture, any documents as may be necessary if the law of any jurisdiction
other than New York becomes or is applicable to the Pledged Collateral or any
portion thereof, in each case, including as the Collateral Agent may reasonably
request) and do all such other things as are necessary or appropriate (i) to
assure to the Collateral Agent its security interests hereunder are perfected,
including such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments, including as the
Collateral Agent

 

4



--------------------------------------------------------------------------------

may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC and any other
personal property security legislation in the appropriate jurisdictions, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Collateral Agent of its rights and interests hereunder.

(d) With respect to the Pledged Capital Stock of the Issuer, Pledgor shall
request and procure the entry on the share register of the Issuer of (i) a
statement that the Capital Stock is charged; (ii) the name of the Collateral
Agent; and (iii) the date on which the aforesaid particulars are entered into
the share register. In addition, Pledgor shall procure the filing of same with
the Registrar of Corporate Affairs in the British Virgin Islands.

5. Representations and Warranties. Pledgor hereby represents and warrants to the
Collateral Agent for the benefit of the Secured Parties that:

(a) Authorization of Pledged Collateral. The Pledged Capital Stock is duly
authorized and validly issued, is fully paid and nonassessable and is not
subject to the preemptive rights of any Person. The Pledged Debt has been duly
authorized, authenticated or issued and delivered, is the legal, valid and
binding obligation of the issuers thereof, is evidenced by one or more
promissory notes (which promissory notes, to the extent required hereunder, have
been delivered to the Collateral Agent) and is not in default.

(b) Title. Pledgor has good and indefeasible title to the Pledged Collateral and
will at all times be the legal and beneficial owner of such Pledged Collateral
free and clear of any Lien, other than Permitted Liens. There exists no “adverse
claim” within the meaning of Section 8-102 of the UCC with respect to the
Pledged Capital Stock.

(c) Exercising of Rights. The exercise by the Collateral Agent of its rights and
remedies hereunder will not violate any law or governmental regulation or any
material contractual restriction binding on or affecting Pledgor or any of its
property.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any governmental authority, the issuer of any Pledged Capital
Stock, the obligor of any Pledged Debt or third party is required either (i) for
the pledge made by Pledgor or for the granting of the security interest by
Pledgor pursuant to this Pledge Agreement or (ii) for the exercise by any
Secured Party of its rights and remedies hereunder (except as may be required by
laws affecting the offering and sale of securities).

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, in the Pledged Collateral. The taking of possession by the
Collateral Agent of the certificates or instruments (if any) representing the
Pledged Collateral and the relevant instruments of transfer and all other
certificates and instruments constituting Pledged Collateral will perfect and
establish the first priority of the Collateral Agent’s security interest in all
Pledged Collateral consisting of Certificated Securities and Instruments. Upon
the filing of UCC financing statements by Pledgor in the location of Pledgor’s
state of organization, the Collateral Agent shall have a first priority
perfected security interest in (i) all Pledged Debt not evidenced by an
Instrument and (ii) in all Pledged Capital Stock consisting of partnership or
limited liability company interests that do not constitute Securities under
Section 8-103(c) of the UCC. With respect to any Pledged Collateral consisting
of an Uncertificated Security or a Security Entitlement or any Pledged
Collateral held in a Securities Account, upon execution and delivery by Pledgor,
the Collateral Agent and the applicable Securities Intermediary or the
applicable issuer of the Uncertificated Security of an agreement granting
Control to the Collateral Agent over such Pledged Collateral, the Collateral
Agent shall have a first priority perfected security interest in such Pledged
Collateral. Except as set forth in this Section 5(e), no action is necessary to
perfect the Collateral Agent’s security interest.

 

5



--------------------------------------------------------------------------------

6. Covenants. Pledgor hereby covenants and agrees with the Collateral Agent that
Pledgor shall:

(a) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral at its own expense against the claims and demands of all other
parties claiming an interest therein; keep the Pledged Collateral free from all
Liens, other than Permitted Liens; and not sell, exchange, transfer, assign,
lease or otherwise dispose of the Pledged Collateral or any interest therein,
except as permitted under the Indentures.

(b) Further Assurances. Subject to the terms of the Indentures, promptly execute
and deliver at its expense all further instruments and documents and take all
further action that may be necessary and desirable or that the Collateral Agent
may request in order to (i) perfect and protect the security interest created
hereby in the Pledged Collateral (including, without limitation, executing and
delivering one or more control agreements reasonably acceptable to the
Collateral Agent, and filing of UCC financing statements and any and all other
actions reasonably necessary to satisfy the Collateral Agent that the Collateral
Agent has obtained a first priority perfected security interest in all Pledged
Collateral) and (ii) enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral.

(c) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral or enter into any agreement
or allow to exist any restriction with respect to any of the Pledged Collateral
other than pursuant hereto or as may be permitted under the Indentures.

(d) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by Pledgor with the United States Securities
and Exchange Commission and any other state, federal or foreign agency in
connection with the ownership of the Pledged Collateral.

7. Performance of Obligations; Advances by Collateral Agent. (a) On failure of
Pledgor to perform any of the covenants and agreements contained herein, the
Collateral Agent may, at its sole option and in its sole discretion, but shall
not be required to, perform or cause to be performed the same and in so doing
may expend such sums as the Collateral Agent may reasonably deem advisable in
the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes, a payment to obtain a release of a
Lien or potential Lien (other than in either case a Permitted Lien),
expenditures made in defending against any adverse claim and all other
expenditures which the Collateral Agent may make for the protection of the
security interest hereof or may be compelled to make by operation of law. All
such sums and amounts so expended shall be repayable by Pledgor promptly upon
timely notice thereof and demand therefor and shall constitute additional
Secured Obligations. No such performance of any covenant or agreement by the
Collateral Agent on behalf of Pledgor, and no such advance or expenditure
therefor, shall relieve Pledgor of any default under the terms of this Pledge
Agreement or either Indenture. The Collateral Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by Pledgor in
appropriate proceedings and against which adequate reserves are being maintained
in accordance with generally accepted accounting principles in the United States
of America, as in effect from time to time.

(b) Pledgor covenants and agrees to indemnify the Collateral Agent to the same
extent as each of the Original Trustee and the New Trustee is indemnified under
the terms of the applicable Indenture by the Issuer of the Notes, for any
claims, costs, liabilities or expense of any kind (including the fees and
expenses of counsel) arising out of or in connection with performance of its
duties hereunder or with respect to the Escrow Agreement, dated as of
December 12, 2005, among the Issuer, the Original Trustee and The Bank of New
York, as escrow agent (as amended, restated, supplemented or otherwise modified
from time to time), and such expenses shall, until paid in full, constitute
additional Secured Obligations.

 

6



--------------------------------------------------------------------------------

8. Events of Default. The occurrence of an event which under the Original
Indenture would constitute an “Event of Default” (as defined in the Original
Indenture), or the occurrence of an event which under the New Indenture would
constitute an “Event of Default” (as defined in the New Indenture), in each case
shall be an event of default hereunder (each such event, an “Event of Default”).

9. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Collateral Agent shall have, in respect of the Pledged
Collateral, in addition to the rights and remedies provided herein and in the
applicable Indenture, the rights and remedies of a secured party under the UCC
or any other applicable law.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this
Section 9 and without notice, the Collateral Agent may, in its sole discretion,
sell or otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Collateral Agent may deem commercially reasonable, for cash, credit or for
future delivery or otherwise in accordance with applicable law. To the extent
permitted by law, any holder of a Note may, in such event, bid for the purchase
of such Pledged Collateral. Pledgor agrees that, to the extent notice of sale
shall be required by law and has not been waived by Pledgor, any requirement of
reasonable notice shall be met if notice, specifying the place of any public
sale or the time after which any private sale is to be made, is personally
served on or mailed, postage prepaid, to Pledgor, in accordance with Section 16
at least ten (10) days before the time of such sale. The Collateral Agent shall
not be obligated to make any sale of Pledged Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, Pledgor recognizes that the Collateral Agent may deem it
impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Collateral Agent may, therefore, determine to make one
or more private sales of any such Pledged Collateral to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
Pledged Collateral for their own account, for investment and not with a view to
the distribution or resale thereof. Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to delay sale of any such Pledged Collateral for the
period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act of
1933. Pledgor further acknowledges and agrees that any offer to sell such
Pledged Collateral which has been (i) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (ii) made
privately in the manner described above, shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Collateral Agent or any
holder of the Notes may, in such event, bid for the purchase of such Pledged
Collateral, in each case except to the extent limited or prohibited by
applicable law.

 

7



--------------------------------------------------------------------------------

(d) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Collateral Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of applicable law
of the relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations. Unless and until the
Collateral Agent shall have provided such notices, however, the Collateral Agent
shall not be deemed to have retained any Pledged Collateral in satisfaction of
any Secured Obligations for any reason.

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
any other Secured Party are legally entitled, Pledgor shall be liable for the
deficiency, together with the costs of collection and the reasonable fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Any
surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to Pledgor or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

(f) Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by Pledgor), or by a
guarantee, endorsement or property of any other Person, then the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuation of any Event of
Default, and the Collateral Agent shall have the right, in its sole discretion,
to determine which rights, security, Liens, security interests or remedies the
Collateral Agent shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of
them, any of the Collateral Agent’s rights or the Secured Obligations under this
Pledge Agreement or under either Indenture.

(g) Enforcement Not Limited. It is understood and agreed that (i) upon the
occurrence and during the continuation of an “Event of Default” (as defined in
the Original Indenture), the Original Trustee may take and continue, and direct
the Collateral Agent to take and continue, in each case to the extent permitted
by the Original Indenture and applicable law, any enforcement action with
respect to the Note Obligations (as defined in the Original Indenture) and the
Pledged Collateral in such order and manner as it may determine in its sole
discretion and (ii) upon the occurrence and during the continuation of an “Event
of Default” (as defined in the New Indenture), the New Trustee may take and
continue, and direct the Collateral Agent to take and continue, in each case to
the extent permitted by the New Indenture and applicable law, any enforcement
action with respect to the Note Obligations (as defined in the New Indenture)
and the Pledged Collateral in such order and manner as it may determine in its
sole discretion; provided that, (i) the Original Trustee and the New Trustee
shall cooperate in good faith with the Collateral Agent in the orderly
administration of the Pledged Collateral in connection with an exercise of
remedies hereunder or under the applicable Indentures and (ii) all proceeds of
the Pledged Collateral (howsoever realized and whomsoever realizing the same)
shall in any event be applied ratably to the Secured Obligations in accordance
with Section 11 hereof.

10. Rights of the Collateral Agent.

(a) Power of Attorney. Pledgor hereby designates and appoints the Collateral
Agent, on behalf of the Secured Parties, and each of its designees or agents as
attorney-in-fact of Pledgor, irrevocably and with power of substitution, with
authority to take any or all of the following actions upon the occurrence and
during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of Pledgor, all as the Collateral
Agent may reasonably determine in respect of the Pledged Collateral;

 

8



--------------------------------------------------------------------------------

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Pledged Collateral and, in connection therewith,
give such discharge or release as the Collateral Agent may deem to be reasonably
appropriate;

(iv) to pay or discharge taxes, Liens, security interests, or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any of
the Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may determine necessary in order to perfect and maintain the
security interests and Liens granted in this Pledge Agreement and in order to
fully consummate all of the transactions contemplated herein;

(ix) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer or obligor thereof and, in connection therewith, deposit any of the
Pledged Collateral with any committee, depository, transfer agent, registrar or
other designated agency upon such terms as the Collateral Agent may determine;

(x) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Collateral Agent or into the name of any
transferee to whom the Pledged Collateral or any part thereof may be sold
pursuant to Section 9 hereof; and

(xi) to do and perform all such other acts and things as the Collateral Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the applicable Indenture
pursuant to the stated terms thereof) remain outstanding. The Collateral Agent
shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Collateral Agent in this Pledge Agreement, and shall not be liable for any
failure to do so or any delay in doing so. The Collateral Agent shall not be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney-in-fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on the Collateral Agent solely
to perfect, protect, preserve and realize upon its security interest in the
Pledged Collateral.

 

9



--------------------------------------------------------------------------------

(b) Assignment by the Collateral Agent. The Collateral Agent may from time to
time assign the Secured Obligations or any portion thereof and/or the Pledged
Collateral or any portion thereof to a successor Collateral Agent, and the
assignee shall be entitled to all of the rights and remedies of the Collateral
Agent under this Pledge Agreement in relation thereto.

(c) The Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Pledged Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that Pledgor shall be responsible for preservation of all rights in the Pledged
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Pledged Collateral upon surrendering it or tendering the surrender of it to
Pledgor. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equal to that which
the Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable agent in the industry, it being understood
that the Collateral Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters, or
(ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Pledge Agreement or the
Indentures.

(ii) Subject to subsection (e) of this Section 10, upon the occurrence and
during the continuance of an Event of Default, all rights of Pledgor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to paragraph (i) of this subsection (d) shall cease and all
such rights shall thereupon become vested in the Collateral Agent, which shall
then have the sole right to exercise such voting and other consensual rights.

(e) Dividend and Distribution Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing,
Pledgor may receive and retain any and all dividends (other than dividends
payable in the form of Capital Stock and other dividends constituting Pledged
Collateral which are required to be delivered to the Collateral Agent pursuant
to Section 4 above), distributions or interest paid in respect of the Pledged
Collateral to the extent they are allowed under the Indentures.

(ii) Upon the occurrence and during the continuation of an Event of Default:

(A) all rights of Pledgor to receive the dividends, distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to paragraph (i) of this subsection (e) shall cease and all such rights shall
thereupon be vested in the Collateral Agent, which shall then have the sole
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and

(B) all dividends, distributions and interest payments which are received by
Pledgor contrary to the provisions of clause (A) of this subsection (ii) shall
be received in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of Pledgor, and shall be forthwith paid
over to the Collateral Agent

 

10



--------------------------------------------------------------------------------

as Pledged Collateral in the exact form received, to be held by the Collateral
Agent as Pledged Collateral and as further collateral security for the Secured
Obligations.

(f) Release of Pledged Collateral. The Collateral Agent may release any of the
Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, Lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority Lien
on all Pledged Collateral not expressly released or substituted.

11. Application of Proceeds.

(a) After the exercise of remedies by (i) the Collateral Agent, (ii) the
Original Trustee (or the holders of the Original Notes under Section 6.5 of the
Original Indenture), or (iii) the New Trustee (or the holders of the New Notes
under Section 6.5 of the New Indenture), any proceeds of the Pledged Collateral,
when received by the Collateral Agent or any other Secured Party in cash or its
equivalent, will be applied ratably in reduction of the outstanding Secured
Obligations (and, as to the Secured Obligations in respect of the Original
Indenture, in the order of priority set forth in the Original Indenture and, as
to the Secured Obligations in respect of the New Indenture, in the order of
priority set forth in the New Indenture), and Pledgor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Collateral Agent shall have the continuing and exclusive
right to apply and reapply any and all such proceeds in the Collateral Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

(b) In the event that the Collateral Agent receives the proceeds of any Pledged
Collateral pursuant to any exercise of remedies hereunder or under the
Indentures or the Security Documents, and any outstanding Secured Obligations
with respect to which such proceeds are to be applied are not yet due and
payable under the applicable Indenture, the Collateral Agent shall hold such
proceeds as additional Pledged Collateral security and will deposit such
proceeds in a segregated non-interest bearing account, to be applied in
reduction of such Secured Obligations as such Secured Obligations become due and
payable in accordance with the terms of the applicable Indenture.

(c) Any Pledged Collateral, including without limitation any such Pledged
Collateral constituting proceeds, that may be received by the Original Trustee
or holders of the Original Notes in violation of this Pledge Agreement or the
Indentures shall be segregated and held in trust and promptly paid over to the
Collateral Agent, for the ratable benefit of the Secured Parties entitled
thereto, in the same form as received, with any necessary endorsements, and the
Original Trustee hereby authorizes the Collateral Agent to make any such
endorsements as agent for the Original Trustee and the holders of the Original
Notes (which authorization, being coupled with an interest, is irrevocable until
such time as this Pledge Agreement is terminated in accordance with its terms).
Any Pledged Collateral, including without limitation any such Pledged Collateral
constituting proceeds, that may be received by the New Trustee or holders of the
New Notes in violation of this Pledge Agreement or the Indentures shall be
segregated and held in trust and promptly paid over to the Collateral Agent, for
the ratable benefit of the Secured Parties entitled thereto, in the same form as
received, with any necessary endorsements, and the New Trustee hereby authorizes
the Collateral Agent to make any such endorsements as agent for the New Trustee
and the holders of the New Notes (which authorization, being coupled with an
interest, is irrevocable until such time as this Pledge Agreement is terminated
in accordance with its terms).

12. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Collateral Agent employs counsel to prepare or
consider amendments, waivers or consents with respect to this Pledge Agreement,
or to take action or make a response in or with respect to any legal or arbitral
proceeding relating to this Pledge Agreement or relating to the Pledged
Collateral, or to protect the Pledged Collateral or exercise any rights or
remedies under this Pledge

 

11



--------------------------------------------------------------------------------

Agreement or with respect to the Pledged Collateral, then Pledgor agrees to
promptly pay the costs and expenses of the Collateral Agent in accordance with
the terms of the Indentures, all of which costs and expenses shall constitute
Secured Obligations hereunder.

13. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
(other than contingent indemnity obligations that survive termination of the
applicable Indenture pursuant to the stated terms thereof) remain outstanding.
Upon such payment and termination, this Pledge Agreement shall be automatically
terminated and the Collateral Agent shall, upon the request and at the expense
of Pledgor, forthwith release all of the Liens and security interests granted
hereunder and shall deliver all UCC termination statements and/or other
documents prepared by and reasonably requested by Pledgor evidencing such
termination. Upon any sale, lease, transfer or other disposition of any item of
Pledged Collateral of Pledgor in accordance with the terms of the Indentures,
the Collateral Agent will, at Pledgor’s expense, execute and deliver to Pledgor
such documents as Pledgor shall reasonably request to evidence the release of
such item of Pledged Collateral from the assignment and security interest
granted hereby. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including, without
limitation, any reasonable legal fees and disbursements) incurred by the
Collateral Agent or any other Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.

(c) Upon the payment in full of the Secured Obligations in respect of the
Original Indenture, the Collateral Agent and the Original Trustee, on behalf of
itself and the holders of the Original Notes, shall promptly execute and deliver
such customary release documents and instruments and shall take such further
actions (including any amendments hereto) as Pledgor shall reasonably request to
evidence the release of the Liens hereunder in favor of the Original Trustee and
the holders of the Original Notes.

(d) Upon the payment in full of the Secured Obligations in respect of the New
Indenture, the Collateral Agent and the New Trustee, on behalf of itself and the
holders of the New Notes, shall promptly execute and deliver such customary
release documents and instruments and shall take such further actions (including
any amendments hereto) as Pledgor shall reasonably request to evidence the
release of the Liens hereunder in favor of the New Trustee and the holders of
the New Notes.

14. Amendments; Waivers; Modifications. This Pledge Agreement and the provisions
hereof may be amended, waived, modified, changed, discharged or terminated only
by a written instrument signed by the parties hereto.

15. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon Pledgor
and its successors and assigns and shall inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and the other Secured Parties and their respective successors and
permitted assigns; provided, however, that Pledgor may not assign its rights or
delegate its duties hereunder without the prior written consent of the
Collateral Agent.

 

12



--------------------------------------------------------------------------------

16. Notices. Any notice, consent, or other communication required or permitted
to be given under this Pledge Agreement to the Collateral Agent or Pledgor must
be in writing in the English language and delivered in person, by facsimile or
by registered or certified mail, return receipt requested, postage prepaid, as
follows:

 

To Collateral Agent:    The Bank of New York Mellon    101 Barclay Street – 4
East    New York, NY 10286    Fax No.: 212-815-5802 (or 5803)    Attention:
Global Structured Finance To Pledgor:    Transmeridian Exploration Incorporated
   5847 San Felipe, Suite 4300    Houston, Texas 77057    Telephone:
713-458-1100    Fax No.: 713-781-6593    Attention: Chief Financial Officer with
a copy to:    Akin Gump Strauss Hauer & Feld LLP    1111 Louisiana Street, 44th
Floor    Houston, Texas 77002-5200    Telephone: 713-220-5800    Fax No.:
713-236-0822    Attention: James L. Rice III

Any such notice, consent, or other communication shall be deemed to have been
given when delivered in person, sent by confirmed fax or, if given by mail, five
(5) days after such communication is deposited in the mail, certified or
registered with return receipt requested.

17. Counterparts. This Pledge Agreement may be executed in counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Pledge Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts of this Pledge Agreement by
telecopy or in “pdf” or similar format by electronic mail shall be effective as
an original and shall constitute a representation that an original shall be
delivered upon the request of the Collateral Agent.

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Pledge Agreement.

19. Governing Law. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

20. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

21. Entirety. This Pledge Agreement and the Indentures represent the entire
agreement of the parties hereto and thereto with respect to the subject matter
herein, and supersede all prior agreements and understandings, oral or written,
if any, including any correspondence relating to this Pledge Agreement or either
Indenture or the transactions contemplated herein and therein; provided that the

 

13



--------------------------------------------------------------------------------

Original Trustee shall not be charged with knowledge of any provisions of the
New Indenture or any “Security Documents” (as defined in the New Indenture) and
the New Trustee shall not be charged with knowledge of any provisions of the
Original Indenture or any “Security Documents” (as defined in the Original
Indenture).

22. Rights of Note Holders. All rights of the Collateral Agent hereunder, if not
exercised by the Collateral Agent, may be exercised by the Original Trustee or
(subject to the terms of Section 6.5 of the Original Indenture) the holders of
the Original Notes or by the New Trustee or (subject to the terms of Section 6.5
of the New Indenture) the holders of the New Notes, subject in any such case to
the proviso to Section 9(g) hereof.

23. Security Documents Condition. The Original Trustee, the New Trustee and the
Collateral Agent hereby acknowledge and agree that the amendments to the
Existing Pledge Agreement set forth herein are in form and substance
satisfactory to the Original Trustee and the New Trustee and constitute, and
include all of, such amendments to the Existing Pledge Agreement as the
Collateral Agent, the Original Trustee and the New Trustee have determined are
necessary or desirable to provide that the Collateral securing the Original
Notes will also secure the New Notes on a equal and ratable basis.

24. Operation of Amendments. Upon the execution and delivery of this Pledge
Agreement by the parties hereto, this Pledge Agreement will become effective,
but the amendments to the Existing Pledge Agreement effected hereby will not
become operative until the Original Notes are accepted for payment and exchange
in the exchange offer described in the Solicitation Statement.

[Remainder of Page Intentionally Blank]

 

14



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGOR: TRANSMERIDIAN EXPLORATION INCORPORATED,
a Delaware corporation By:   /s/ Earl W. McNiel

Name:  Earl W. McNiel

Title:    Vice President

[Signature Page to Parent Pledge Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written. COLLATERAL AGENT: THE
BANK OF NEW YORK MELLON By:   /s/ Vanessa Mack

Name:  Vanessa Mack

Title:    Vice President

 

ORIGINAL TRUSTEE: THE BANK OF NEW YORK MELLON By:   /s/ Vanessa Mack

Name:  Vanessa Mack

Title:    Vice President

 

NEW TRUSTEE: THE BANK OF NEW YORK MELLON By:   /s/ Vanessa Mack

Name:  Vanessa Mack

Title:    Vice President

[Signature Page to Parent Pledge Agreement]



--------------------------------------------------------------------------------

Schedule 2(a)

 

Issuer

   Pledgor    Issuer’s
Jurisdiction of
Formation    % of
Ownership
Interest  

Transmeridian Exploration Inc.

   Transmeridian


Exploration
Incorporated

   British Virgin
Islands    100 %

TMEI Operating, Inc.

   Transmeridian
Exploration
Incorporated    Texas    100 %



--------------------------------------------------------------------------------

Schedule 2(b)

 

Obligor

   Description of
Debt    Outstanding
Principal Amount

Transmeridian Exploration Inc.

   Intercompany
loan    $ 154,164,882

JSC Caspi Neft TME

   Intercompany
loan    $ 14,236,447

TMEI Operating Inc.

   Intercompany
loan    $ 185,737